DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-6, 8, 11, and 13 are examined in this office action of which claim 1 was amended in the reply dated 8/9/22 and with claim 14 being withdrawn as directed to a non-elected invention.
Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1 line 5, “comprising by” is not grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 11, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a uranium green compact made from a uranium-aluminum alloy powder and an aluminum powder where the aluminum content in the uranium-aluminum alloy powder is 20% by weight or less, does not reasonably provide enablement for all materials to use as in a uranium green compact for a uranium target.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
 The broadest reasonable interpretation of claim 1 encompasses forming a uranium target comprising an aluminum matrix and a uranium green compact in the aluminum matrix. The specification discloses sufficient information for one of ordinary skill in the art to form a uranium green compact made from a uranium-aluminum alloy powder and an aluminum powder where the aluminum content in the uranium-aluminum alloy powder is 20% by weight or less (see applicant’s specification, pg. 7 last paragraph and pg. 12 last paragraph which notes that U-25Al was excluded to limit U-Al volume percentage in a target).  However, the specification does not provide direction on how to select other materials for the uranium green compact nor other concentrations of aluminum in uranium-aluminum alloy powder that could form a uranium green compact such that a finished uranium target could be formed via hot rolling and heat treatment at 530-600 °C.  At the time of filing, the state of the art was such that uranium targets using aluminum alloys as a matrix for the composite target are known and available, but neither other materials nor other concentrations of aluminum in uranium-aluminum alloy powder that could form a uranium green compact to be used in a target are not.  Thus, the disclosed use of a uranium-aluminum alloy powder and an aluminum powder where the aluminum content in the uranium-aluminum alloy powder is 20% by weight or less to make the target does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims as innumerable different materials would need to be experimented with to form innumerable uranium target green compacts to determine whether a target could be formed at the claimed heat treatment and hot rolling parameters. Claims 2-4, 8, 11, and 13 are also rejected as they depend from claim 1 and do not solve the above issue.

Claims 1-6, 8-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “A method of forming a uranium target” in the preamble and then recites “preparing a conjugate comprising an aluminum matrix and a green body of uranium target formed in the aluminum matrix” in lines 3-4. As claim 1 is a method of forming a uranium target, it is not clear how this is performed using a green body of the same uranium target. The use of uranium target as the desired product in the preamble followed by “green body of uranium target” makes it unclear if a portion of the target, an earlier form of the target, or something else is being referenced by the limitation. Claims 2-6, 8-11 and 13 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation “performing a process of hot-rolling the conjugate comprising by a hot rolling pass at a temperature of 530°C to 600°C for 7 to 20 hours” in lines 5-7. As the “process of hot-rolling” implies multiple rolls as is standard in the art, it is not clear how this matches with the second half of the limitation which claims a singular “hot roll pass” extending for 7 to 20 hours.  Claims 2-6, 8-11 and 13 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 5 recites the limitation “the uranium target green compact” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. While there is now a green body of uranium target recited in claim 1, claim 1 has been amended to remove green compact and as such this recitation lacks antecedent basis.

Response to Arguments
	With respect to the objections to the drawings, it is agreed that the deletion of original Figure 3 renders the objection moot and therefore it is withdrawn.
	With respect to the claim objections, the amendments concerning the hot rolling pass and heat treatment have cured the issues and the objections are withdrawn.
	With respect to the 112(a) scope of enablement rejection, the amendment to recite aluminum material does not cure the rejection. The specification is only enabling for a green body of uranium target made from a uranium-aluminum alloy powder and an aluminum powder where the aluminum content in the uranium-aluminum alloy powder is 20% by weight or less. Therefore, the rejection is maintained.
	With respect to the 112(b) rejection, applicant’s amendments have cured the noted issues and the rejection is withdrawn. However, note the new rejections concerning the green body of uranium target formed in the aluminum matrix and congruence between hot rolling which relates to multiple passes and the claim limitation which recites a singular hot roll pass extending for 7 to 20 hours.
	With respect to the 103 rejection over Stepnik, it is agreed that Stepnik does not disclose a singular hot roll pass at a temperature of 530°C to 600°C for 7 to 20 hours (see Applicant’s remarks, pg. 9, last two paragraphs). This is not cured by Kim which teaches hot rolling at 450°C and does not disclose a time for any of the hot rolling passes that are performed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733